United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Warrenton, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0178
Issued: May 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 31, 2017 appellant filed a timely appeal from an October 12, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral plantar
fasciitis causally related to the accepted factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 26, 2016 appellant, then a 54-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that prolonged standing and walking on hard surfaces at work on or
before April 29, 2016 caused bilateral plantar fasciitis.2 She did not stop work.
In support of her claim, appellant submitted an attending physician’s form report (Form
CA-20) dated August 8, 2016 from Dr. Phann Vu, a podiatrist. Dr. Vu diagnosed bilateral plantar
fasciitis, right greater than left. He checked a box marked “yes” indicating that “prolonged
standing and walking” caused or aggravated the diagnosed condition. Dr. Vu opined that, effective
July 20, 2016, appellant was medically able to perform full-time modified duty “where she is not
required to be on her feet eight hours [a] day.” He prescribed medication, orthotics, and rest/ice/
compression/elevation.
By development letter dated November 3, 2016, OWCP notified appellant of the type of
evidence needed to establish her occupational disease claim, including factual evidence in
corroboration of her exposure to the identified employment factors, and a medical opinion from
her attending physician which established a medical diagnosis causally related to her employment.
It requested that she respond to an attached development questionnaire in order to substantiate the
factual elements of her claim. Appellant was afforded 30 days to submit additional evidence. A
similar letter was sent to the employing establishment.
Appellant responded to the development questionnaire on November 17, 2006. She
alleged that her job duties required prolonged standing on a concrete floor for six to eight hours a
day. Appellant’s symptoms began in March 2016 and had progressively worsened.
The employing establishment submitted an official position description dated March 3,
1992 and a statement of qualifications dated September 1, 2000.
By letter dated June 7, 2017, OWCP requested that Dr. Vu provide a well-reasoned
opinion, based on his clinical findings and an enclosed statement of accepted facts (SOAF), on
whether appellant sustained bilateral plantar fasciitis in the performance of duty as alleged. It
afforded him 30 days to respond. No response was received.
By decision dated October 12, 2017, OWCP denied appellant’s occupational disease claim.
It accepted her employment duties as a clerk and that she had been diagnosed with bilateral plantar
fasciitis, but denied her claim because the medical evidence of record was insufficient to establish
causal relationship between appellant’s bilateral foot condition and her employment duties.
OWCP determined that Dr. Vu merely provided brief comments on a form report regarding causal
relationship without sound medical rationale explaining how prolonged standing at work caused
or aggravated appellant’s bilateral foot condition. It noted that Dr. Vu did not respond to the
June 7, 2017 letter which requested his reasoned opinion on causal relationship.

2
Under File No. xxxxxx477, OWCP accepted that on February 11, 2008, appellant sustained frostbite on two toes
of her left foot. The claim was accepted and closed.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that an injury occurred in the performance of duty and that any specific
condition or disability from work for which he or she claims compensation is causally related to
that employment injury.5 In an occupational disease claim, appellant’s burden requires submission
of the following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that appellant has not met her burden of proof.
Appellant claimed that she sustained bilateral plantar fasciitis in the performance of duty
on or before April 29, 2016. In support of her claim, she submitted an attending physician’s report
(Form CA-20) dated August 8, 2016 from Dr. Vu, a podiatrist. However, Dr. Vu failed to explain
how the specific activities of walking and standing caused or aggravated appellant’s bilateral
plantar fasciitis. Without explaining how, physiologically, these job duties caused or contributed
to the development of appellant’s bilateral plantar fasciitis, his opinion is of limited probative
value.9
Also, the Board has held that a physician’s opinion that consists of checking a box marked
“yes” on a form report, without supporting medical rationale, is of diminished probative value in
3

Supra note 1.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB
1143, 1145 (1989).
6
N.G., Docket No. 17-0190 (issued February 23, 2018); R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB
623 (2000).
7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

9

N.G., supra note 6. See Lee R. Haywood, 48 ECAB 145 (1996).

3

establishing causal relationship.10 A mere conclusion without the necessary rationale explaining
how and why the physician believes that a claimant’s accepted exposure resulted in the diagnosed
condition is insufficient to meet appellant’s burden of proof.11 Furthermore, the mere fact that a
disease or condition manifests itself during a period of employment, nor the belief that the bilateral
foot condition had been caused by the identified employment factors, is sufficient to establish
causal relationship.12
The Board notes that OWCP advised appellant by development letter dated November 3,
2016, and Dr. Vu in a June 7, 2017 letter, that rationalized, well-reasoned medical opinion
evidence was needed to establish that she sustained bilateral plantar fasciitis as alleged. As
appellant has not provided such evidence, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of the merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral plantar
fasciitis causally related to the accepted factors of her federal employment.

10

J.P., Docket No. 16-0510 (issued April 22, 2016). See Calvin E. King, 51 ECAB 394 (2000).

11

G.M., Docket No. 14-2057 (issued May 12, 2015); Cecelia M. Corley, 56 ECAB 662 (2005).

12

Daniel O. Vasquez, 57 ECAB 559 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated October 12, 2017 is affirmed.
Issued: May 23, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

